Title: From James Madison to James Madison, Sr., 2 March 1792
From: Madison, James
To: Madison, James, Sr.


Hond SirPhilada. Mar. 2. 1792.
I have for some time past written once a week, inclosing always the Natl Gazettees as they come out. I now do the same now.
The River having been all the Winter & still continuing blocked up, I have never executed the several commissions in your last. I have made enquiry as to Clover seed and I find that the white is not to be had, and that the red will cost about 16 dollars a bushel, which is I presume double the price it may be got at in Virginia. If I am mistaken in this, and you chuse any to be sent you will let me know as early as possible. I ought to observe however that there will be some risk in sending it by water; for if not kept from the sea-sweat, it loses it[s] power of vegetation.
The Bill for the Western defence has at length been settled between the two Houses; and nearly in substance as I some time ago I explained it. The Representation-bill is still depending in the Senate, where its form if not its fate is precarious. The H. of Reps. is at present engaged on a Militia bill. An adjournment is projected by the two Houses early in next month. With my dutiful affection to my mother I remain as ever Your Affecte. son
Js. Madison Jr.
